DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed September 09, 2019.  The preliminary amended claims 1-10 are currently pending.

Priority
Certified copy of priority document BE 2017/15148 dated March 09, 2017, is acknowledged which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/09/2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The revised abstract of the disclosure submitted on 9/9/2019, found acceptable and recorded.  
Claim Objections
Claims 2-8, 9-10, are objected to because of the following informalities:  

-- The collision -- to correct antecedent to recited “A collision” in claim 1.  
Claim 9, line 1, the term, “Method” should be replaced with 
-- A method -- 
Claim 10, line 1, the term “Method” must be corrected and replaced with 
-- The method -- to correct antecedent to recited “A method” in claim 9.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 9, 10, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by OLEINEK (DE 102011089380, IDS).
Regarding claims 1, 9, OLEINEK discloses a collision detection system (method) for detecting and assessing the state of a fixedly erectable crash guard (for example, crash barrier also referred to as restraint element 1, para. 0006, see fig. 1, element 1), comprising: 
at least one crash guard (element 1, referred to as restraining unit, fig. 1, paras. 0006, 0007, 0018);
wherein the crash guard (element 1) is provided with at most one sensor (sensor element 2, fig. 1) for registering an acceleration of the crash guard in order thus to detect a collision onto or against the said crash guard (paras. 0019, 0020);
wherein the system further comprises a processing unit (processing circuit element 4, fig. 1, para. 0018) configured to assess, on the basis of signals generated by the sensor, an effect of a collision (if an accident is detected, para. 0021, line 1) on the crash guard and, if necessary, to initiate an alarm signal (an emergency call and/or alarm information is sent to the motor vehicles within a defined distance from the accident location when sensor element detects an accident) (paras. 0011, 0021, 0022).  
	Regarding claim 4, OLEINEK discloses, characterized in that the processing unit (processing circuit element 4, fig. 1, para. 0018) is provided configured to register detected collisions (if an accident is detected, para. 0021, line 1).  
	Regarding claim 5, OLEINEK discloses, characterized in that the signal generated by the sensor contains information on the place of the collision and the magnitude of the collision (para. 0022).  
	Regarding claims 6, 10, OLEINEK discloses, characterized in that the assessment of a collision takes place during an assessment phase, wherein the assessment is made on the basis of at least the signals generated by the sensor and the properties of the material from which the crash guard is made (the variable restraint system include restraints units which are designed, for example, as crash barrier segments made of concrete or plastics (para. 0006) and based on sensor element for detecting structure-borne noise and/or acceleration exceeding a defined threshold value may provide assessment of a collision (paras. 0012, 0016).  
	Regarding claim 7, OLEINEK discloses characterized in that the said sensor is an accelerometer, a mechanical strain gauge and/or an optical sensor (sensor element disclosed for detecting structure-borne noise and/or acceleration is an accelerometer, para. 0013).  
	Regarding claim 8, OLEINEK discloses characterized in that the crash guard is a rack protector, a safety barrier, a wheel stopper, a protective screen, a bollard or a column protector (crash guard is a safety crash barrier, para. 0006).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over OLEINEK (DE 102011089380, IDS) in view of Debenham et al (hereinafter Debenham) (US 2016/0052473).
	Regarding claim 2, OLEINEK discloses characterized in that the processing unit (signal processing unit element 4) is configured or arranged to provide evaluate the output signals of the sensor element 2 which includes a structure-borne noise and/or acceleration signal identifying when the structure-borne noise signal and/or acceleration signal exceeds a defined threshold determine whether an accident has occurred (para. 0019).  OLEINEK does not expressly show processing unit configured to calculate an impact energy (Ei) of a collision onto or against the crash guard the registered acceleration and a time of the acceleration.  Debenham in a similar field of endeavor discloses processing unit configured to calculate an impact energy (Ei) of a collision onto or against the crash guard the registered acceleration and a time of the acceleration (the method of Debenham allows collisions to be detected in a computationally efficient way preferably in real-time over any time-period, the acceleration data may be from an accelerometer provided in compartment of the vehicle in use and the threshold may be determined by considering an energy change over the time period, the processing system is configured to: receive the acceleration data at discrete intervals; sum the received acceleration data over a time period to produce an accumulated acceleration; and determine whether a collision has occurred (paras. 0019, 0032, 0086).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Debenham with the collision system of OLEINEK for the benefit of provide in a relatively simple manner whether collision impact result in injury or damage as a result of driving condition.  
	Regarding claim 3, OLEINEK in view of Debenham discloses all limitation of the claim above in claim 1.  OLEINEK further discloses characterized in that an alarm signal is generated if the registered calculated impact energy is higher (para. 0008, lines 1-6) than a preset value (Et) (an emergency call and/or alarm information is sent to the motor vehicles within a defined distance from the accident location when sensor element detects an accident) (paras. 0011, 0021, 0022).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.